Citation Nr: 0428399	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-04 929	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to service connection for multiple joint 
arthritis.

3.  Entitlement to service connection for residuals of 
frostbite.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for varus 
osteoarthritis, left knee status post replacement.

6.  Entitlement to service connection for varus 
osteoarthritis, right knee status post replacement.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for basal 
cell carcinoma, multiple joint arthritis, and for residuals 
of frostbite; and an August 2002 rating decision issued by 
the RO in Waco, Texas, which denied service connection for 
prostate cancer; varus osteoarthritis, left knee status post 
replacement; and varus osteoarthritis, right knee status post 
replacement.
 
The Board notes that the veteran requested an RO hearing in 
May 2002; however, the veteran withdrew his request by way of 
a Statement in Support of Claim (VA 21-4138) dated December 
2002.


FINDINGS OF FACT

1.  The veteran was first diagnosed with basal cell carcinoma 
in November 1992 (47 years after service); there are no 
medical records that show any signs of basal cell carcinoma 
while in service or for decades thereafter; and there is no 
medical opinion linking the diagnosis to service. 

2.  The veteran was first diagnosed with osteoarthritis in 
December 1993 (48 years after service); there are no medical 
records that show any signs osteoarthritis within one year of 
service or for decades thereafter; the greater weight of 
medical opinions find that the veteran's osteoarthritis is 
due to aging rather than to any incident in service.       

3.  The veteran has not shown any evidence that he was ever 
diagnosed with frostbite; nor is there any medical evidence 
of complaints, symptoms, or treatment for frostbite for 
decades after service.  

4.  The veteran was first diagnosed with prostate cancer in 
1990 (45 years after service); there is no medical evidence 
of any complaints, symptoms, or treatment for prostate cancer 
while in service or for decades after service; and there has 
been no medical evidence suggesting a connection between 
prostate cancer and any incident of the veteran's service.    

5.  The veteran was first diagnosed with osteoarthritis in 
the left knee in December 1993 (48 years after service); 
there are no medical records that show any signs of 
osteoarthritis in his left knee within one year of service or 
for decades thereafter; the greater weight of medical 
opinions find that the veteran's osteoarthritis of the left 
knee is due to aging rather than to any incident in service.

6.  The veteran was first diagnosed with osteoarthritis in 
the right knee in December 1993 (48 years after service); 
there are no medical records that show any signs of 
osteoarthritis in his right knee within one year of service 
or for decades thereafter; the greater weight of medical 
opinions find that the veteran's osteoarthritis of the right 
knee is due to aging rather than to any incident in service.
  



\

CONCLUSIONS OF LAW

1.  Service connection for basal cell carcinoma is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  Service connection for multiple joint arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  Service connection for claimed residuals of frostbite is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. § 3.303 (2003).

4.  Service connection for residuals of prostate cancer is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

5.  Service connection for varus osteoarthritis, left knee 
status post replacement is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  Service connection for varus osteoarthritis, right knee 
status post replacement is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2001 and August 2002 rating 
decisions; the March 2002 and October 2002 Statements of the 
Case; the October 2002, January 2003, June 2003, October 
2003, and January 2004 Supplemental Statements of the Case; 
and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claims for service connection for basal cell 
carcinoma, multiple joint arthritis, residuals of frostbite, 
prostate cancer, varus osteoarthritis, left knee status post 
replacement, and varus osteoarthritis, right knee status post 
replacement, and complied with VA's notification 
requirements.  The Statements of the Case and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated February 2001, June 2001, April 
2002, and July 2004 informed him of the types of evidence 
that would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for service connection for basal cell carcinoma, 
multiple joint arthritis, residuals of frostbite, prostate 
cancer, varus osteoarthritis, left knee status post 
replacement, and varus osteoarthritis, right knee status post 
replacement, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in February 2001 and June 2001, prior to the 
September 2001 RO rating decision.  VCAA notice was also 
provided in April 2002, prior to the August 2002 RO rating 
decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for basal cell 
carcinoma, multiple joint arthritis, residuals of frostbite, 
prostate cancer, varus osteoarthritis, left knee status post 
replacement, and varus osteoarthritis, right knee status post 
replacement, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice and Statements of the Case the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In an October 2002 
Statement in Support of Claim (VA Form 21-4138), the veteran 
informed the RO that he had no further evidence to submit, 
and that he wished to waive the 60-day wait period before the 
case could be decided.    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
February 2001, June 2001, April 2002, and July 2004 
correspondence and asked him to identify all medical 
providers who treated him for basal cell carcinoma, multiple 
joint arthritis, residuals of frostbite, prostate cancer, 
varus osteoarthritis, left knee status post replacement, and 
varus osteoarthritis, right knee status post replacement.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As to the duty to provide an examination and/or nexus 
opinion, the Board finds that, while the absence of service 
medical records is obviously through no fault of the veteran, 
and there is a heightened duty to assist him as a result, the 
record contains no pertinent abnormal findings relating to 
any of the disabilities at issue until decades after service.  
Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to the claims for service 
connection.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).




Factual Background

The veteran served on active duty from February 1943 to 
December 1945.  He contends that he sustained frostbite 
injuries while serving in Normandy, Northern France, 
Ardennes, Rhineland, Central Europe, Germany, and Belgium.  
The veteran's DD 214 does reflect service in these areas.  
However, the National Personnel Records Center has confirmed 
that veteran's service medical records have been destroyed by 
fire.  

The service personnel records on file show that the veteran 
served in the European Theater during World War II and was a 
postal clerk during that time.  Accordingly, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002), which lowers the burden 
of proof for combat veterans, are not applicable.  However, 
even if participation in combat were conceded, the Board 
points out that the Court has held that 38 U.S.C.A. § 1154 
does not alter the fundamental requirement of a medical nexus 
to service.  In this case, as explained below, there is no 
competent medical evidence to show that any of the 
disabilities at issue were incurred during or proximate to 
service or are otherwise linked to service.  

Basal cell carcinoma
Medical records from Pathology Associates of Wichita Falls 
reveal that the veteran underwent a biopsy of his left 
eyebrow in November 1992 and was diagnosed with a basal cell 
carcinoma.  The carcinoma was electrodessicated, a procedure 
that the veteran tolerated well.  By December 1993, the 
carcinoma had "beautifully healed.  No evidence of 
recurrence."  There is no further evidence of any recurrence 
or of any new basal cell carcinomas.

Multiple joint arthritis
Pathology Associates of Wichita Falls medical records show 
that in November 1999, the veteran had severe changes of 
osteoarthritis in the hands with valgus deformity of the 
right greater than the left.  A September 2000 radiology 
report from the Clinics of North Texas reveals that the 
veteran suffers from mild degenerative changes of the right 
ankle joint.  

A July 2003 correspondence from Dr. R.S. of the Texas Hip and 
Knee Center states that the veteran has been receiving 
treatment for ten years.  He noted that due to severe 
osteoarthritis, the veteran underwent a total left knee 
replacement in March 1994, and a total right knee replacement 
in August 1994.  More recently, he developed advanced 
degenerative changes secondary to osteoarthritis involving 
his low back and left hip.   Dr. R.S. also stated that the 
veteran had provided him with information from the TVC 
Journal that indicates that exposure to the cold may result 
in significant arthritis.  Dr. R.S. questioned the veteran, 
and the veteran reported that he had been exposed to severe 
cold during World War II.  Dr. R.S. stated that the veteran 
"is currently seeking compensation for his arthritic 
ailments as a result of his previous cold exposure, and I am 
in full agreement with his wishes and can attest to the 
severity of his ongoing orthopedic arthritic disabilities."  

Frostbite
The medical evidence fails to reflect a diagnosis of 
frostbite or of any residuals of frostbite.  In a June 2000 
correspondence, Dr. J.S.H. stated that although the veteran 
"has had several serious medical illnesses, including 
osteoarthritis, prostate cancer, colitis, 
hypercholesterolemia, hypertension, colitis, bursitis, and 
vertigo, it would be difficult for me or any other physician 
to conclude that his exposure to cold during WWII caused or 
contributed to these illnesses."  In a March 2002 medical 
report, Dr. J.S.H. stated that the veteran did not recall 
having been diagnosed with frostbite, but he (the veteran) is 
certain that he had it.  In March 2002, Dr. J.S.H. stated 
that the veteran has sensory neuropathy that is clearly 
related to type II diabetes mellitus, and "could possibly 
related to thermal injury sustained at that time [WWII]."  

Prostate cancer
An April 1990 Wichita Falls medical report shows that the 
veteran was diagnosed with a prostatic nodule.  Subsequently, 
in May 1990, he underwent a radical prostatectomy.  There has 
been no medical evidence suggesting a connection between 
prostate cancer and the veteran's service.    

Varus osteoarthritis, both knees status post replacement
The veteran treated with the Texas Hip and Knee Center in 
December 1993.  He complained of significant pain with weight 
bearing and intermittent episodes of swelling.  He also noted 
a history of an un-specified left knee procedure in the mid-
1970s.  December 1993 x-rays revealed bilateral varus 
osteoarthritis with bone-on-bone contact involving the medial 
joint compartment.  On the left knee, patello-femoral 
arthritis was extensive, compared to moderate to advanced on 
the right knee.  In March 1994, the veteran underwent left 
total knee replacement.  By June 1994, he had made excellent 
progress in terms of recovery.  In August 1994, he underwent 
right total knee replacement.  By November 1994, he had made 
an excellent recovery.  

In January 1996, the veteran was treated on an emergency 
basis when the veteran's pick-up truck rolled over his calf 
and medial aspect of his right knee.  X-rays revealed no 
evidence of a peri-prosthetic fracture or diaphyseal 
fracture.  The arthroplasty was in stable position with no 
evidence of migration or loosening.  By February 1996, the 
veteran had made an excellent recovery.  He was not seen 
again until November 1996, at which time he had made a full 
recovery.  Both knees were checked and there was no evidence 
of deterioration of interfaces.  

The veteran was treated approximately two years later in 
October 1998.  The veteran reported that over the summer, he 
fell off a ladder, landing on both knees.  He reported that 
he was asymptomatic at the time of the examination.  

VA Examination
In June 2002, the veteran underwent a VA examination.  The 
clinician reported that he reviewed all of the veteran's 
records.  According to the veteran, he was exposed to the 
cold on many nights during his service in World War II.  His 
fingers and feet got extremely cold but had no color change 
or peeling, and the veteran did not lose any toes.  The 
clinician opined that if the veteran had a cold injury, it 
was very minimal, and it would have been restricted to his 
hands and feet.  Since that time, the veteran developed 
degenerative arthritis in the joints of his hands, knees, 
ankles, toes, and feet.  The clinician noted that this type 
of arthritis can occur with cold injury, but it is most often 
due to aging.  The veteran had pain in his joints after use, 
but he did not have chronic pain.  He has not had any 
treatment for cold injuries.  He had no breakdown of the 
skin, but there was some peeling of the skin at the ankles 
due to dryness.  There were no skin cancers at the time of 
the examination.  The clinician noted numbness, tingling, and 
some very mild peripheral neuropathy changes, that he 
suspected were due to the veteran's diabetes rather than to 
cold exposure.  

The clinician noted that the veteran had prostate cancer in 
1990 and underwent a total prostatectomy.  He took a long 
time to get over it but he now has pretty good control of the 
sphincter and bladder.  The cancer recurred in 1995, and he 
takes an anti-cancer shot once a month.  Bone and radiation 
studies are normal.  

Examination revealed that the veteran had no prostate 
present, and no evidence of the tumor by digital examination.  
His lower extremities were pale and there was no hair below 
the knees.  The temperature of the feet was normal.  The 
clinician could feel the arterial pulses in the feet.  The 
skin texture was normal.  He had some peripheral neuropathy 
with some decrease in sense of touch and pinprick.  The color 
of the feet and skin were normal.  The clinician could find 
little evidence of cold injury and opined that there was no 
significant cold injury present.  He further opined that the 
osteoarthritis of the hands, knees, ankles, etc. is due to 
aging, and not to a cold injury.  He also diagnosed the 
veteran with diabetes mellitus type II with mild neuropathy 
in his feet, which could be due to a cold injury, but is most 
likely due to his diabetic condition.    
  
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

Service connection will be presumed for certain chronic 
diseases, including arthritis and a malignant tumor (i.e., 
cancer), if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.309.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

As noted above, the service medical records were reported 
destroyed in a 1973 fire. In such cases, in addition to the 
duties imposed by the VCAA, VA's duty to assist is heightened 
and includes an obligation to search alternative forms of 
records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The appellant was advised to submit or identify any 
alternate sources of evidence. However, he was unable to 
supply copies of his service medical records.  Under such 
circumstances, and in the absence of any indication from the 
appellant that there may be alternate sources of evidence 
available, no further development can be conducted, and even 
the heightened duty present in cases where records were 
destroyed by the fire at NPRC has been met.

Basal cell carcinoma
The veteran has submitted post-service medical evidence 
showing a diagnosis of a basal cell carcinoma near his left 
eyebrow in November 1992.  The carcinoma was 
electrodessicated, and by December 1993, the carcinoma had 
"beautifully healed.  No evidence of recurrence."  There is 
no further evidence of any recurrence or of any new basal 
cell carcinomas.

The Board notes that that this diagnosis was made 47 years 
after service.  There are no medical records that show any 
sign of basal cell carcinoma while in service or for decades 
thereafter.  The Board finds that, with no evidence of basal 
cell carcinoma for approximately 47 years thereafter, and 
with no medical opinion linking the current diagnosis to 
service, service connection for basal cell carcinoma is not 
warranted.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for 
service connection for basal cell carcinoma, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Multiple joint arthritis
The veteran has submitted post-service medical evidence 
showing that he was first diagnosed with severe changes of 
osteoarthritis in the hands in November 1999.  Subsequently, 
in September 2000, the veteran was diagnosed with mild 
degenerative changes of the right ankle joint.  Then, in July 
2003, Dr. R.S. stated that the veteran had been receiving 
treatment from the Texas Hip and Knee Center for ten years 
(the first medical records are dated December 1993).  His 
treatment included a total left knee replacement in March 
1994, and a total right knee replacement in August 1994.  
Subsequently, he developed advanced degenerative changes 
secondary to osteoarthritis involving his low back and left 
hip.   

The Board notes that that the first diagnosis of 
osteoarthritis was made 48 years after service.  There are no 
medical records that show any sign of osteoarthritis while in 
service or for decades thereafter.  This is well beyond the 
one-year presumptive period within which arthritis must be 
shown to a compensable degree pursuant to 38 C.F.R. §§ 3.309.  

The Board acknowledges that Dr. R.S. stated that the veteran 
"is currently seeking compensation for his arthritic 
ailments as a result of his previous cold exposure, and I am 
in full agreement with his wishes and can attest to the 
severity of his ongoing orthopedic arthritic disabilities."  
However, the Board also notes that Dr. J.S.H. opined that 
although the veteran "has had several serious medical 
illnesses, including osteoarthritis, prostate cancer, 
colitis, hypercholesterolemia, hypertension, colitis, 
bursitis, and vertigo, it would be difficult for me or any 
other physician to conclude that his exposure to cold during 
WWII caused or contributed to these illnesses." [Emphasis 
added].  Finally, the VA clinician in June 2002 opined that 
the veteran's osteoarthritis of the hands, knees, ankles, 
etc. is due to aging, and not to a cold injury.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors that favor the 
valuation of the VA medical opinion over the opinion of the 
private physician in this case.

First of all, it is not entirely clear that Dr. R.S. 
attributes the veteran's osteoarthritis to his alleged cold 
injuries.  He merely noted that the veteran is seeking 
compensation and he agrees with the veteran's wishes.  The 
only aspect of the claim that Dr. R.S. asserts he can 
"attest to" is "the severity of [the veteran's] ongoing 
orthopedic arthritic disabilities."  It is the etiology or 
approximate onset date that is at issue rather than the 
severity of the disability.  

Even assuming that Dr. R.S. attributed osteoarthritis to cold 
injuries, such an opinion would be based solely on the 
history provided by the veteran himself.  Dr. R.S. found no 
objective evidence of cold injuries.   

On the other hand, the VA clinician who examined the veteran 
in June 2002 had full access to the veteran's claims file and 
opined that the veteran's osteoarthritis is less likely than 
not to be related to service.  Given that this assessment was 
based on the examination of the veteran's claim file, rather 
than solely on the history of the veteran, the VA clinician's 
assessment is afforded greater weight.  

The Board finds that, with no evidence of osteoarthritis for 
approximately 48 years after service, and with the greater 
weight of the medical opinions finding that the veteran's 
osteoarthritis is not related to service, service connection 
for osteoarthritis for multiple joints is not warranted.  38 
C.F.R. § 3.303, 3.309.  

As the preponderance of the evidence is against the claim for 
service connection for osteoarthritis of multiple joints, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.
 
Frostbite
The veteran has submitted no medical evidence of any 
diagnosis of frostbite.  In fact, he admitted to Dr. J.S.H. 
in March 2002, that he is not sure if he ever was diagnosed 
with frostbite.  

Furthermore, Dr. J.S.H. stated that although the veteran 
"has had several serious medical illnesses, including 
osteoarthritis, prostate cancer, colitis, 
hypercholesterolemia, hypertension, colitis, bursitis, and 
vertigo, it would be difficult for me or any other physician 
to conclude that his exposure to cold during WWII caused or 
contributed to these illnesses."  

The Board notes that with no medical evidence of a diagnosis 
of frostbite, nor any complaints, symptoms, or treatment for 
frostbite for decades after service, service connection for 
residuals of frostbite is not warranted.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for 
service connection for residuals of frostbite, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Prostate cancer
The veteran has submitted post-service medical evidence that 
he was diagnosed with a prostatic nodule in April 1990.  He 
underwent a radical prostatectomy in May 1990.    

The Board notes that the diagnosis of prostate cancer 
occurred 45 years after service.  Furthermore, there is no 
medical evidence of any complaints, symptoms, or treatment 
for prostate cancer for decades after service.  Lastly, there 
has been no medical evidence suggesting a connection between 
prostate cancer and the veteran's service.    

The Board finds that, with no evidence of prostate cancer for 
approximately 45 years after service, and with no medical 
opinion linking the diagnosis to service, service connection 
for prostate cancer is not warranted.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for 
service connection for prostate cancer, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Varus osteoarthritis, both knees status post replacement
The veteran has submitted post-service medical evidence that 
reflects his treatment at the Texas Hip and Knee Center in 
December 1993.  At that time, the veteran reported a history 
of an un-specified left knee procedure in the mid-1970s.  
However, the record is devoid of relevant medical evidence 
dated during this time.  Moreover, even assuming that such a 
left knee procedure occurred in the mid-1970s, it would still 
be approximately 30 years post-service and it does not alter 
the fact that there is no competent evidence linking either 
knee disability to service.   December 1993 x-rays revealed 
bilateral varus osteoarthritis with bone-on-bone contact 
involving the medial joint compartment.  The veteran 
underwent total left and right knee replacements in March 
1994 and August 1994 respectively.  

In January 1996, the veteran's pick-up truck rolled over his 
calf and medial aspect of his right knee.  The arthroplasty 
was in stable position with no evidence of migration or 
loosening.  By November 1996, he had made a full recovery.  
The veteran reported that he fell from a ladder onto his 
knees in the summer of 1998.  When he was examined in 
November 1998, both knee were asymptomatic.  

The Board notes that that the first diagnosis of 
osteoarthritis in his knees was made 48 years after service.  
There are no medical records that show any sign of 
osteoarthritis while in service or for decades thereafter.  
This is well beyond the one-year presumptive period within 
which arthritis must be shown to a compensable degree 
pursuant to 38 C.F.R. §§ 3.309.  

As noted above, Dr. R.S. attests to the severity of the 
veteran's orthopedic disabilities, and may have intended to 
attribute osteoarthritis to the veteran's alleged cold 
injuries.  However, the June 2002 VA clinician opined that 
the veteran's osteoarthritis is less likely than not to be 
related to service.  The Board finds this opinion to be more 
probative, since it is based on the examination of the 
veteran's claim file, rather than solely on the history of 
the veteran.    

The Board finds that, with no evidence of osteoarthritis for 
approximately 48 years after service, and with the greater 
weight of the medical opinions finding that the veteran's 
osteoarthritis is not related to service, service connection 
for varus osteoarthritis, bilateral knee status post 
replacement, is not warranted.  38 C.F.R. § 3.303, 3.309.  

As the preponderance of the evidence is against the claim for 
service connection for varus osteoarthritis, bilateral knee 
status post replacement, the benefit of the doubt doctrine is 
not for application in the instant case.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for basal cell carcinoma is 
denied.

Entitlement to service connection for multiple joint 
arthritis is denied

Entitlement to service connection for residuals of frostbite 
is denied

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for varus osteoarthritis, 
left knee status post replacement is denied.

Entitlement to service connection for varus osteoarthritis, 
right knee status post replacement is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



